Citation Nr: 0335675	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
excisional biopsy of a granulomatous, buccal sulcus, on the 
right side of the mouth, currently evaluated as 10 percent 
disabling.

2.  What evaluation is warranted for an inability to wear a 
partial bridge from March 29, 2001.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted a 10 percent rating for residuals 
of an excisional biopsy of a granulomatous, buccal sulcus, on 
the right side of the mouth; and which granted service 
connection for an inability to wear a partial bridge, 
assigning a noncompensable rating for that disorder, 
effective from March 29, 2001.

In addition to the issues cited on the cover page of this 
decision, a review of the record on appeal shows that the 
veteran, in January 2002, expressed disagreement with the 
RO's December 2001 action which proposed a reduction in the 
payment of his disability compensation based on his being 
incarcerated.  In March 2002, the RO notified the veteran 
that it could not accept his January 2002 letter as a notice 
of disagreement with the proposed action because no final 
action had been taken by the RO.  A review of the record on 
appeal does not show that the RO thereafter notified the 
veteran of any final action on this issue.  In any event, 
because this issue has not been developed for appellate 
review and since it is not intertwined with the issues on 
appeal, it is referred to the RO for final action.

Further, the veteran appears to raise the issue of 
entitlement to service connection for residuals of a 
Billiroth II gastrectomy secondary to digestion problems 
caused by an inability to wear a partial bridge.  This issue, 
however, is not certified or developed for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


REMAND

In response to a request for a Travel Board hearing before a 
Veterans Law Judge, the veteran was scheduled for a hearing 
in June 2003.  He failed to report.  The veteran thereafter 
reported that he had been unable to attend the hearing 
because he was incarcerated and his request to attend the 
hearing was denied by his correctional facility.  The veteran 
has since requested that a hearing be held at his places of 
incarceration to afford him the opportunity to offer 
testimony on his claims.  

Under 38 C.F.R. § 20.703 (2003) "[a]n appellant, or an 
appellant's representative, may request a hearing before the 
Board of Veterans' Appeals at a Department of Veterans 
Affairs field facility when submitting the substantive appeal 
(VA Form 9) or anytime thereafter . . ."  The regulation 
does not authorize the conduct of a hearing at a correctional 
facility.  

The Board further finds that a veteran's right to a hearing 
is not an absolute one.  Where, as here, the veteran is 
unable to attend a hearing because his own actions have 
caused his incarceration nothing in VA law compels VA to stay 
adjudication of the his claims until such time as he is 
released from prison to attend a hearing.  Therefore, no 
further action is in order with respect to the appellant's 
request for a hearing.

The Board notes, however, that the veteran reports having 
received treatment for his claimed disabilities while 
incarcerated at the East Mississippi Correctional Facility, 
Parchman Prison, and Klackenhut Correctional Facility.  He 
also reports that the doctors who saw him at these facilities 
were Drs. John Dial, Fred Cole, John Bearry, David Carlson, 
and Lein.  Other pertinent health care providers included Dr. 
Barry Sullivan of the Family Clinic.  Furthermore, a review 
of the record on appeal shows the veteran claimed to have 
lawsuits pending regarding inappropriate medical care in both 
the United States Court of Appeals, Fifth Circuit in New 
Orleans, Louisiana and in the United States District Court 
for the Northern District of Mississippi.  

The record on appeal includes voluminous treatment records 
from the claimant's place of incarceration, dated from 1996 
through 2000.  The veteran reports that these records were 
provided to him by the Fifth Circuit Court of Appeals, and 
that they pertain to a lawsuit with respect to a back 
disorder against the medical director of Parchman Prison.  
The veteran also reported that these records contain all of 
Dr. Dials' treatment records.  

The record on appeal does not, however, show requests by the 
RO for copies of all relevant treatment records from his 
places of incarceration, or requests for pertinent treatment 
records from the other identified sources, except for an 
unanswered May 2001 request for Dr. David Carlson's records.  
Finally, no records have been requested for the period since 
2000.  

Next, the Board notes that governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  When adjudicating claims 
brought by incarcerated veterans, assistance developing those 
claims must be tailored to the unique and peculiar 
circumstances of those incarcerations.  In other words, 
special care must be taken in those cases where a veteran is 
unable, due to incarceration, to report to a VA examination.  
See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Thus, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that VA's duty to assist extends, if necessary, to having the 
incarcerated veteran either examined by a fee-basis physician 
or requiring a VA physician to examine him.  Bolton, 
8 Vet. App. at 191.  Where the RO is unable to arrange an 
examination for an incarcerated veteran, it must document its 
efforts to do so.  Id.  

Additionally, the Court in Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held that where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

Therefore, given the case law, the fact that biopsy residuals 
could include adverse neurological symptomatology that could 
be rated under both 38 C.F.R. § 4.124a, Diagnostic Code 8307, 
and scarring that could be rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003) and 67 Fed. Reg. 49596, 58448-9 
(July 31 and Sept. 16, 2002), further development is in 
order.  On remand the RO should arrange for a rating 
examination to determine if separate evaluations are in 
order.

Lastly, the record reflects that in April and May 2001 
letters as well as the July 2002 statement of the case the 
veteran was afforded "Quartuccio sufficient" notice of the 
Veterans Claims Assistance Act of 2000 (VCAA).  This included 
notice of what evidence was needed to substantiate his 
claims, notice of what portion of that necessary evidence he 
was required to submit, and notice of what portion of that 
evidence VA will secure.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Notably, however, the veteran was 
instructed that he had but 60 days within which to respond 
with additional pertinent evidence or information.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a "VCAA notice" letter was not filed with VA within 30 
days, was invalid as contrary to the provisions of 
38 U.S.C.A. § 5103(a).  Accordingly, because VA failed to 
inform the veteran that he had one year within which to 
respond with additional pertinent evidence or information, 
the notice provided was improper.  On remand the veteran must 
be notified that he has one year within which to respond with 
additional pertinent evidence or information.

In light of the foregoing this case is REMANDED for the 
following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio, PVA, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, sending the 
veteran a letter notifying him that he 
has one year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the letter to the veteran 
begins the one year period.  Inform the 
veteran that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, he must personally 
and specifically waive in writing any 
remaining response time.  PVA.  

2.  The RO should contact the veteran and 
request that he identify any health care 
provider who has treated either his 
biopsy residuals, and/or a dental 
disorder since 2000.  The RO should 
thereafter take appropriate steps to 
secure all identified records from 
identified providers to include any state 
prison facility.

3.  If any of the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims' file, and the 
veteran should be informed in writing.  
The veteran must be specifically notified 
that the RO's May 2001 request for 
medical records from Dr. Carlson has gone 
unanswered.  VCAA.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded an examination appropriate with 
his incarceration.  If a prison physician 
or a non-VA physician conducts the 
examination, duplicate copies of the 
relevant parts of the claims files, 
including a copy of this remand, should 
be sent to that physician.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the records from the claims files and the 
examination, the examiner is asked to 
answer the following questions:

I.  As to the Scarring Caused by the 
Biopsy to the Right Side of the Mouth:

a.  Specify the location and size of 
any scar on the right side of the 
mouth resulting from an excisional 
biopsy for a granulomatous, buccal 
sulcus, of the mouth.  

b.  Take photographs of the 
scarring.

c.  As to any identified scar, 
address whether the scar is 
"slightly," "moderately," or 
"severely" disfiguring (i.e., one 
that produces a marked and unsightly 
deformity of eyelids, lips, or 
auricles).

d.  As to each identified scar, 
address whether the scar causes:

i. Visible or palpable tissue 
loss and either gross 
distortion or asymmetry of two 
features or paired sets of 
features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips), or; 
with four or five 
characteristics of 
disfigurement;

ii.  Visible or palpable tissue 
loss and either gross 
distortion or asymmetry of one 
feature or paired set of 
features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips), or; 
with two or three 
characteristics of 
disfigurement; or

iii.  With one characteristic 
of disfigurement.  

Note: The 8 characteristics of 
disfigurements are:  

1.  Scar 5 or more inches (13 or more 
cm.) in length;  
2.  Scar at least one-quarter inch (0.6 
cm.) wide at its widest part;  
3.  Surface contour of scar elevated or 
depressed on palpation;  
4.  Scar adherent to underlying tissue;  
5.  Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.);  
6.  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.);  
7.  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.); and 
8.  Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

II.  As to the Adverse Neurological 
Symptoms Caused by the Biopsy to the 
Right Side of the Mouth :

Specify whether the veteran's 
symptomatology, based on the degree 
of nerve paralysis equates to 
"moderate incomplete," "severe 
incomplete," or "severe" 
paralysis of the seventh (facial) 
cranial nerve?

III.  As to the Inability to Wear a 
Partial Bridge specify which teeth are 
missing.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


